Citation Nr: 0505110	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  01-05 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected anxiety disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected anxiety disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cerebral concussion.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear injury residuals.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from July 1958 to May 1961 
and from August 1961 to August 1963.

The increased rating claim

Service connection for anxiety reaction was granted in a June 
1964 VA rating decision.  In a rating decision dated in 
January 2000, the RO, in pertinent part, denied the veteran's 
claim of entitlement to an increased disability rating for 
service-connected anxiety disorder, which was then rated as 
10 percent disabling.  The veteran indicated disagreement 
with the denial of an increased disability rating for his 
anxiety disorder.  He was furnished a statement of the case 
(SOC) in February 2001 in which he was informed that the 
evaluation for that disorder was increased from 10 percent to 
30 percent disabling.  A statement from the veteran dated in 
June 2001 indicated continued disagreement with the rating 
assigned for his service-connected anxiety disorder, and 
accordingly constitutes a substantive appeal, which perfects 
his appeal of that claim.  A supplemental statement of the 
case (SSOC) pertaining, inter alia, to his claim for an 
increased disability rating for anxiety disorder was issued 
in August 2002.  

The hypertension claim

The January 2000 RO rating decision also denied the veteran's 
claim of entitlement to service connection for hypertension, 
claimed as secondary to the service-connected anxiety 
disorder.  The veteran did not appeal that aspect of the 
January 2000 decision.  

In an August 2002 rating decision, the RO again, in pertinent 
part, denied service connection for hypertension as secondary 
to service-connected anxiety reaction.  The veteran 
thereafter indicated disagreement with those decisions and, 
after being issued an SOC, perfected his appeal of those 
claims by submitting a substantive appeal (VA Form 9) in 
September 2003.

In August 2002, the RO adjudicated the veteran's claim of 
entitlement to service connection for hypertension, claimed 
secondary to service-connected anxiety disorder, on a de novo 
basis, notwithstanding the fact that this issue had been the 
subject of an unappealed denial in January 2000.  For reasons 
expressed immediately below, the Board agrees with that 
approach. 

The basis for the RO's January 2000 denial of the veteran's 
claim was that this claim was not well grounded.  Under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA), which 
was enacted in November 2000,  the well groundedness standard 
was eliminated.  Claimants were provided with a two-year 
period from November 9, 2000 (the date of enactment of the 
VCAA) to request that VA readjudicate claims denied as not 
well grounded that became final between July 14, 1999 and 
November 9, 2000.  See § 7 of the VCAA.

In the instant case, the veteran filed another claim of 
entitlement to secondary service connection for hypertension 
in June 2001.  The Board finds that the claim filed in June 
2001 constituted, in essence, a request that the previously-
denied claim be readjudicated.  The RO, in its August 2002 
decision, properly reviewed this claim with reference to the 
VCAA (see § 7(b) of the VCAA) and adjudicated this matter on 
a de novo basis.  

The January 2000 denial of the veteran's claim is therefore a 
nullity.  The claim currently on appeal, accordingly, is 
properly characterized as one in which service connection is 
initially sought, rather than one for which new and material 
evidence is required.  The more stringent law involving 
finality and reopening claims thus does not apply to this 
issue, cf. 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The issue 
was correctly characterized by the RO in August 2002.

The cerebral concussion and right ear injury claims

In a June 1964 VA rating action, service connection was 
denied for a cerebral concussion.  In an August 1995 rating 
action, service connection was denied for hearing loss with 
internal damage to the right ear.  The claim of entitlement 
to internal damage of the right ear with hearing loss was 
again denied in August 1996.  The veteran did not appeal any 
of those decisions.  

In March 2002, the veteran requested that these claims be 
reopened.  In an August 2002 decision, the RO determined that 
new and material evidence had not been submitted that would 
warrant reopening previously-denied claims of entitlement to 
service connection for cerebral concussion and right ear 
hearing loss with internal damage.  The veteran thereafter 
indicated disagreement with those decisions and, after being 
issued an SOC, perfected his appeal of those claims by 
submitting a substantive appeal (VA Form 9) in September 
2003.

The Board observes in passing that the provisions of § 7(b) 
of the VCAA are inapplicable to these two claims because the 
previous unfavorable VA determinations occurred before the 
two year period referenced therein.

A personal hearing which encompassed all four issues on 
appeal was held before the undersigned Veterans Law Judge at 
the RO, in September 2004.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a cerebral concussion and for right ear injury 
residuals are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

An informal conference report, dated in August 2003, shows 
that the veteran and his accredited representative 
specifically indicated at that time that the veteran was not 
pursuing claims of entitlement to service connection for 
post-traumatic stress disorder [PTSD] and of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities, each of which had been 
the subject of pending adjudication by VA.  Those issues, 
accordingly, are not on appeal and are not before the Board.

In a February 2004 rating decision, the RO denied claims of 
entitlement to service connection for right ankle, right 
knee, and left knee disorders, of entitlement to a disability 
rating greater than 10 percent for a service-connected right 
ear scar, and of entitlement to a compensable evaluation for 
a service-connected right ankle scar.  The veteran was 
notified of this decision, and of appellate procedures, on 
March 3, 2004.  The Board is not aware that the veteran has 
indicated disagreement with those determinations.  Those 
issues, therefore, are not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected anxiety disorder is 
manifested primarily by anxiousness, depression and panic 
attacks, which are productive of moderate disability.

2.  The veteran's service-connected anxiety disorder does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards.

3.  The veteran's hypertension is not shown by competent 
medical evidence to be etiologically or causally related to 
his service-connected generalized anxiety disorder.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for 
service-connected anxiety disorder are not met on either a 
schedular or an extraschedular basis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9400 (2004).

2.  Hypertension is not proximately due to or the result of 
the service-connected anxiety disorder.  38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected anxiety disorder, which is 
currently rated as 30 percent disabling.  He is also seeking 
entitlement to service connection for hypertension, which he 
claims is the product of or otherwise secondary to his 
service-connected generalized anxiety disorder.  Finally, he 
is seeking service connection for a cerebral concussion and 
right ear injury residuals, each of which was previously 
denied by VA; these two claims require further development 
and are the subject of the Remand portion of this decision, 
below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  As was 
noted in the Introduction, this law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to these two issues.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these two issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, duty to notify and duty 
to assist.  The Board will now address these concepts within 
the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was described in the Introduction, in January 2000 the 
veteran's claim of entitlement to hypertension on a secondary 
basis was denied as not well grounded.  After the enactment 
of the VCAA, which eliminated the well-groundedness standard, 
the RO revisited the issue and denied it using the current 
standard of review.  Thus, any procedural deficiencies have 
been remedied, and the Board may proceed without prejudice to 
the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran has been notified by the 
various rating decisions and statements of the case issued 
during the appellate process in this case, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran during 
the appellate process in this case, with copies to his 
representative, that specifically referenced the requirements 
of the VCAA with regard to his claims.  Crucially, the 
veteran was provided with letters dated in May 2001 (with 
respect to his claim of entitlement to service connection for 
hypertension) and in December 2001 (with respect to his 
increased rating claim) which specifically referenced the 
VCAA.  These letter informed the veteran in detail as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letters explained 
that VA would make reasonable efforts to help him get records 
relevant to his claims.  The veteran was notified 
specifically of the information VA would attempt to obtain on 
his behalf.  He was informed that VA would attempt to obtain 
records from any doctors or medical facilities he identified.  
The December 2001 letter stated  "We will get any VA medical 
records or other medical treatment records you tell us 
about."    

Further, the veteran was apprised that it was his 
responsibility to submit medical treatment records or other 
evidence "which shows the claimed condition, hypertension, 
is due to your service-connected disability" [May 31, 2001 
letter].  With respect to the increased rating claim, the 
December 19, 2001 letter listed relevant evidence already in 
the file and notified the veteran that "You asked us to 
obtain information from Dr. Gibbs; however, you did not sign 
or date the medical release.  Please fill out the release and 
submit it."  It is clear that these two letter informed the 
veteran explicitly and in elaborate detail what was required 
of him.  

Both letters specifically informed the veteran to "[p]lease 
tell us whether there is any additional information or 
evidence you think will support your claim."  
This language satisfies the "give us everything you've got 
pertaining to your claim(s)" requirement contained  in 38 
C.F.R. § 3.159(b)(1).
 
The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claims, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on his behalf.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and his obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these 
claims, by rating decision in January 2000.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that such a situation was a legal and practical impossibility 
because the initial adjudication pre-dated the enactment of 
the VCAA in November 2000.  The claims have subsequently been 
readjudicated, and supplemental statements of the case were 
issued, most recently in August 2002 (as to the increased 
rating issue) and in February 2004 (as to the issue of 
service connection for hypertension).  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notice. Therefore, there is no prejudice to the veteran in 
proceeding to consider these two claims on the merits. Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran was afforded a 
VA examination, in March 2002, that specifically sought to 
establish or refute his contentions that an etiological 
relationship existed between his service-connected anxiety 
disorder and his hypertension.  He was afforded VA 
examinations in March 2002 and in October 2003 in which the 
severity of his generalized anxiety disorder was evaluated.  
In addition, the RO requested and obtained the veteran's 
medical treatment records.  There is no indication that any 
pertinent records exist that have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.    

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization, and has been afforded the opportunity to 
present personal testimony before VA.  He requested a hearing 
before a Veterans Law Judge, which was held in September 2004 
at the RO, per his request.  The Board accordingly finds that 
due process considerations have been satisfied.  


1.  Entitlement to an increased disability rating for 
service-connected generalized anxiety disorder, currently 
evaluated as 30 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder] (2004).  Diagnostic Code 9400 is the most 
appropriate diagnostic code because it pertains specifically 
to psychiatric disorder diagnosed in the veteran's case 
(anxiety disorder).  In any event, with the exception of 
eating disorders, all mental disorders are rated under the 
same criteria in the rating schedule.  

There is evidence of a weight problem in the records (the 
veteran weighed 
289 pounds in November 2002), but it appears than an eating 
disorder has never been diagnosed.  Anxiety disorder has 
consistently been diagnosed.  

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9400.

Specific schedular criteria

Under the criteria for evaluating anxiety disorder, the 
current 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, no 
more than weekly panic attacks, chronic sleep impairment, and 
mild memory loss, such as forgetting names, directions, or 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004).

A 50 percent rating would be appropriate for anxiety disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating would be appropriate for anxiety disorder 
that is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  

A 100 percent rating is appropriate for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2004).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Factual background

The veteran has long history of anxiety.  He was granted 
service connection for anxiety reaction in June 1964, shortly 
after he left military service.  As explained above, the 
Board has paid particular attention the recent medical 
evidence.

The veteran was accorded a VA psychiatric examination in 
March 2002.  The report shows that he was dressed casually 
but neatly.  He exhibited the full range of affect.  His 
responses were given with a great deal of spontaneity and 
articulation, and were presented in a coherent and goal-
oriented fashion.  He had no deficits in orientation, short- 
or long-term memory, concentration, computation, ability to 
abstract, or language function.  He was not suicidal, and had 
no history of hallucinations or delusions.  

The examiner observed that the veteran was gainfully 
employed, and that he was quite social, indicating that he 
did not like to be alone.  According to the examiner, the 
veteran appeared to be a productive individual, with his 
anxiety causing mild social impairment.  The report indicates 
a diagnosis of generalized anxiety disorder, with a GAF score 
of 65.

The report of an October 2003 VA psychiatric examination 
shows that the veteran denied experiencing any manic-like 
symptoms, including grandiosity, elevated mood, recklessness, 
impulsivity, or pressure; he also denied any active homicidal 
or suicidal ideations.  He noted that he had periods of 
stress and depression.  
He admitted to experiencing "a lot" of fear and anxiety, 
and a general sense of feeling stressed and overwhelmed.  He 
indicated that he had ongoing difficulty with panic attacks.  
He also indicated that he was currently employed full time by 
a Federal agency, and that he was able to drive and perform 
self care and light household tasks.  

The examiner noted that the veteran was casually dressed and 
reasonably groomed.  Orientation, registration and intention, 
and calculation, recall, language and visual motor skills 
were all grossly intact.  The report indicates diagnoses to 
include generalized anxiety disorder, chronic, moderate.  A 
GAF score of 54 was assigned.

In addition to the VA examination reports discussed above, 
the medical evidence includes reports of VA outpatient 
treatment accorded the veteran in 2000 and 2001, and which 
indicate complaints to include anxiety, depression, and 
stress.  A July 2001 treatment record indicates a GAF score 
of 60, while a GAF score of 55 was recorded in March 2001.

At his September 2004 personal hearing, the veteran that his 
anxiety symptoms included sleeplessness and agitation.

Analysis

Schedular rating

It has been contended by and on behalf of the veteran, in 
essence, that his anxiety disorder symptomatology, which is 
currently evaluated by VA as 30 percent disabling, is in fact 
more severe than is reflected by that rating.  

As a preliminary matter, the Board notes that the report of 
the October 2003 VA examination shows a diagnosis of PTSD and 
suggests that PTSD symptoms were inextricably intertwined 
with those of his anxiety disorder.  The question that 
initially must be answered, therefore, is whether the 
service-connected anxiety disorder may effectively be 
distinguished from the non service-connected PTSD [as was 
noted in the Introduction, the veteran dropped a PTSD claim 
in August 2003].  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

Clearly, persons not trained in the mental health discipline 
cannot distinguish symptoms attributable to anxiety from 
those attributable to PTSD, and the Board will not attempt to 
do so here.  The Board accordingly will evaluate the severity 
of the veteran's service-connected anxiety disorder by 
considering all mental health symptoms referenced in the 
medical evidence. 

However, even if all mental health impairment manifested by 
the veteran is attributed to his service-connected anxiety 
disorder, the criteria for an increased rating for the 
service-connected psychiatric disability are not met.  The 
veteran's principal problems appear to be stress and anxiety, 
with occasional depression, panic attacks, and decreased 
concentration.  Both examination reports show that the 
veteran was oriented appropriately, and do not indicate that 
he exhibited flattened affect, impaired speech, impaired 
memory, difficulty in understanding complex commands, 
impaired thinking or judgment, or difficulty in maintaining 
work and social relationships.  While there is evidence of 
mood disturbance, it must be noted that the March 2002 
examination report shows that his anxiety was considered 
productive of only mild social impairment.  

Significantly, the medical records dated between March 2001 
and October 2003 show that the veteran was consistently 
assigned a GAF score that ranged between 54 and 65.  As is 
noted in the Board's GAF discussion, such scores reflect only 
moderate impairment.

Crucially, the veteran is employed full time.  It appears 
from the record that he leads a full and productive life, 
both at work and socially. He has raised six children and it 
appears that he remains close to his family, even though his 
children are grown.  GAF scores reflect only moderate 
disability, and his symptoms have been deemed to cause only 
mild impairment.  

The Board wishes to make it clear that it does not doubt that 
the veteran may be experiencing symptoms such as depression, 
anxiety and problems sleeping due to his service-connected 
anxiety disorder, and recognizes that such symptoms may 
indeed cause some occupational and social impairment.  
However, such symptoms are contemplated in the currently 
assigned 30 percent disability rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].    

Manifestly, the evidence does not indicate that 
symptomatology consistent with a 50 percent or higher rating 
is present.  Although there is some evidence of minor memory 
problems and panic attacks at times, the overall disability 
picture does not approximate the 50 percent level 
(occupational and social impairment with reduced reliability 
and productivity). As explained above, the veteran appears to 
adapt very well both occupationally and socially. 

In summary, after thorough review of the evidence of record, 
the Board finds that the veteran's disability picture as a 
whole does not more nearly approximate the criteria for a 50 
percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2004).  As such, the Board finds that 
an increased rating is not warranted.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2001 statement of the case, the agency of 
original jurisdiction specifically determined that an 
extraschedular rating was not warranted. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

As discussed above, the Board has no reason to doubt that the 
veteran's service-connected anxiety disorder, which includes 
depression, stress, and anxiousness, may limit his efficiency 
in certain tasks.  The Board, however, must reiterate that 
the veteran is employed on a full time basis, and has not 
indicated that his disability causes him to be absent from 
work or otherwise significantly impairs his employment.  In 
addition, there is no evidence of hospitalization due to 
anxiety, nor is there evidence of an unusual clinical 
picture, such as would be evident with frequent medical 
treatment. 

Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Conclusion

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for his service-connected 
anxiety disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

2.  Entitlement to service connection for hypertension, 
claimed secondary to service-connected generalized anxiety 
disorder.

Pertinent law and regulations

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2004); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995)..  

In general, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2)  a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Analysis

At the outset of its discussion, the Board observes that the 
veteran does not contend that his currently diagnosed 
hypertension was present during his military service or 
within the one year presumptive period after service.  See 
38 C.F.R. 
§§ 3.303, 3.309(a).  The record on appeal, moreover, does not 
demonstrate or suggest that such is the case.  Accordingly, 
the Board's inquiry will be devoted exclusively to the matter 
of secondary service connection under 38 C.F.R. § 3.310. 

Furthermore, although service connection has also been 
granted for a right ear scar and right ankle scar, the 
veteran contends that his  hypertension is due to his 
service-connected anxiety disorder.  The evidentiary record 
does not suggest in any way that the service-connected scars 
are related to the hypertension.  

Current medical evidence demonstrates that hypertension is 
manifested.  Recent VA medical records show that the veteran 
was accorded treatment for elevated blood pressure, with 
medication recommended.  The report of a March 2002 VA 
examination includes a finding of longstanding hypertension.  
Wallin element (1), medical evidence of a current disability, 
has accordingly been met.

Wallin element (2), a service-connected disability, is also 
met.  The veteran, as of February 2004, had established 
service connection for three disabilities, to include anxiety 
reaction, which he contends is the source of his 
hypertension.

The evidence, however, fails to demonstrate that Wallin 
element (3), medical evidence of a nexus between the service-
connected disease or injury and the current disability, is 
satisfied.  The VA records reflecting treatment for 
hypertension do not show that the manifestation of this 
disorder has specifically been attributed to the presence of 
anxiety.  While several treatment records note that the 
veteran was being treated for stress, and that he had 
elevated blood pressure, these records do not show that the 
latter was clinically deemed to be the product of the former.  

In support of his position, the veteran has submitted a 
statement, dated in October 2004, from a VA physician who has 
treated him for his anxiety in which that physician indicated 
that, "[i]n cases such as this generalized anxiety disorders 
lead to ongoing stress in the body that over time typically 
lead to elevations in blood pressure.  [The veteran] has 
suffered severe stress and has developed hypertension.  I 
would seriously look at this condition as being related to 
early events in the service that have gradually led to 
worsening health and hypertension."

This statement does not provide a sufficient basis for 
concluding that the veteran's hypertension is the product of 
his service-connected anxiety.  It does not specifically 
refer to the veteran's pathology, but rather sets forth 
findings in medical generalities:  "In cases such as this"; 
"typically lead to"; "I would seriously look at this 
condition as being related to...."  The Court has pointedly 
and repeatedly held that generalized medical conclusions, 
without particular reference to the facts at hand, are not 
probative.  See, e.g., Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [all holding 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].

In short, the VA physician's October 2004 statement does not 
specifically relate the veteran's anxiety to his current 
hypertension, but merely suggests that such a link was 
possible.  As such, it is too general and inconclusive to 
support any conclusion that the veteran's hypertension is 
etiologically or causally related to his service-connected 
anxiety disorder.

The evidence shows, on the other hand, that a causal 
relationship between the veteran's service-connected anxiety 
disorder and his hypertension has been expressly rejected on 
medical review.  The report of a March 2002 VA examination, 
undertaken specifically to address this matter, shows that 
the examiner concluded "It is unlikely that anxiety by 
itself gave rise to hypertension at such a young age."  

The veteran himself has stated that he believes that his 
hypertension is caused by his service-connected anxiety 
disorder.  The veteran has not, however, demonstrated that he 
has the requisite medical training to render his opinion 
probative; 
see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
[scientific, technical, or other specialized knowledge must 
be provided by a witness qualified as an expert by knowledge, 
skill, experience, training, or education].  As such, his 
statements and testimony are no more than unsupported 
conjecture, and are of no probative value.  See also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

The Board has also explored whether service connection may be 
granted based upon the aggravation of a non service-connected 
disability (hypertension) by a service-connected disability 
(anxiety disorder).  See Allen v. Brown, 7 Vet. App. 439 
(1995), which has been discussed above.  If the veteran's 
service-connected anxiety disorder has aggravated his 
hypertension, compensation could be awarded for the amount of 
that aggravation.  

The medical evidence, however, does not demonstrate that the 
veteran's anxiety has aggravated his hypertension, such that 
compensation would be appropriate under Allen.  On VA 
examination in March 2002, the examining physician 
specifically precluded any permanent relationship between the 
veteran's hypertension and his anxiety disorder.  Rather, 
according to the examiner, any aggravation of the veteran's 
hypertension caused by his anxiety disorder would be 
transient. 

The VA physician in October 2004 alluded to the possibility 
that anxiety disorder leads to ongoing stress that over time 
typically leads to elevations in blood pressure.  However, 
the 2004 statement does not in fact indicate, nor can it be 
interpreted to suggest, that a permanent increase in a 
hypertensive disorder (as opposed to transient elevations in 
blood pressure readings) results from stress.

The medical evidence, in short, while not ruling out the 
possibility that stress related to the anxiety disorder may 
cause temporary elevations in blood pressure, does not 
demonstrate that the veteran's hypertension has been 
chronically aggravated by his service-connected anxiety 
disorder.

In brief, the evidence does not demonstrate that the 
veteran's hypertension is etiologically or causally related 
to his service-connected anxiety disorder, such that it could 
be found that there is a nexus between the two disabilities.  
The third Wallin element is not met, and the veteran's claim 
of entitlement to service connection for hypertension 
secondary to his service-connected anxiety disorder fails on 
that basis.


ORDER

An increased disability rating for service-connected anxiety 
disorder is denied.

Service connection for hypertension, secondary to service-
connected generalized anxiety disorder, is denied.


REMAND

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cerebral concussion.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ear injury residuals.

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

Although as explained above adequate VCAA notice was provided 
with respect to the first two issues on appeal, such notice 
was not provided with respect to these two issues.  In 
particular, the veteran has not been provided specific notice 
of the VCAA's requirements, particularly VA's obligation to 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [notice requirement of the VCAA requires that VA must 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as which evidence VA will 
attempt to obtain and which evidence the claimant is 
responsible for producing].  The statutory notice requirement 
is specifically applicable in cases in which new and material 
evidence must be submitted in order to reopen a previously 
denied claim.  Id.  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, these two issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.

2.  Thereafter, if required by the 
evidentiary posture of the case, VBA 
should readjudicate the issues on appeal.  
If necessary, a supplemental statement of 
the case (SSOC) should be prepared and 
should be furnished to the veteran and 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


